UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 3/31/16 Item 1. Schedule of Investments. Templeton Developing Markets Trust Statement of Investments, March 31, 2016 (unaudited) Industry Shares Value Common Stocks 88.5% Argentina 0.3% a Grupo Clarin SA, B, GDR, Reg S Media $ MercadoLibre Inc. Internet Software & Services Belgium 2.0% Anheuser-Busch InBev NV Beverages Brazil 2.0% BM&F BOVESPA SA Diversified Financial Services CETIP SA Mercados Organizados Capital Markets Duratex SA Paper & Forest Products b Duratex SA, BDR Paper & Forest Products M Dias Branco SA Food Products Mahle-Metal Leve SA Industria e Comercio Auto Components Totvs SA Software Cambodia 1.2% NagaCorp Ltd. Hotels, Restaurants & Leisure China 18.4% b Baidu Inc., ADR Internet Software & Services Brilliance China Automotive Holdings Ltd. Automobiles China Life Insurance Co. Ltd., H Insurance China Mobile Ltd. Wireless Telecommunication Services China Petroleum and Chemical Corp., H Oil, Gas & Consumable Fuels COSCO Pacific Ltd. Transportation Infrastructure Dah Chong Hong Holdings Ltd. Distributors NetEase Inc., ADR Internet Software & Services Poly Culture Group Corp. Ltd., H Media Tencent Holdings Ltd. Internet Software & Services Uni-President China Holdings Ltd. Food Products Hong Kong 3.9% Dairy Farm International Holdings Ltd. Food & Staples Retailing MGM China Holdings Ltd. Hotels, Restaurants & Leisure Sands China Ltd. Hotels, Restaurants & Leisure Hungary 0.8% Richter Gedeon Nyrt Pharmaceuticals India 11.5% Bajaj Holdings and Investment Ltd. Diversified Financial Services Biocon Ltd. Biotechnology Dr. Reddy's Laboratories Ltd. Pharmaceuticals Glenmark Pharmaceuticals Ltd. Pharmaceuticals ICICI Bank Ltd. Banks Infosys Ltd. IT Services Oil & Natural Gas Corp. Ltd. Oil, Gas & Consumable Fuels Reliance Industries Ltd. Oil, Gas & Consumable Fuels Tata Chemicals Ltd. Chemicals Tata Consultancy Services Ltd. IT Services b Tata Motors Ltd., A Automobiles Indonesia 3.5% Astra International Tbk PT Automobiles Bank Danamon Indonesia Tbk PT Banks Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Developing Markets Trust Statement of Investments, March 31, 2016 (unaudited) (continued) Semen Indonesia (Persero) Tbk PT Construction Materials 11,931,200 9,234,394 39,473,527 Mexico 0.6% America Movil SAB de CV, L, ADR Wireless Telecommunication Services 340,100 5,281,753 Nemak SAB de CV Auto Components 683,143 982,143 b Telesites SAB de CV Diversified Telecommunication Services 340,100 191,921 6,455,817 Nigeria 0.0% † Nigerian Breweries PLC Beverages 665,579 357,838 Pakistan 1.0% Habib Bank Ltd. Banks 6,640,200 10,854,319 Peru 0.1% b Compania de Minas Buenaventura SA, ADR Metals & Mining 117,700 866,272 Philippines 0.4% Bloomberry Resorts Corp. Hotels, Restaurants & Leisure 41,802,800 4,686,719 Russia 1.6% a,b Mail.ru Group Ltd., GDR, Reg S Internet Software & Services 388,120 8,422,204 b Yandex NV, A Internet Software & Services 600,167 9,194,558 17,616,762 Singapore 0.1% DBS Group Holdings Ltd. Banks 105,500 1,204,238 South Africa 9.3% Massmart Holdings Ltd. Food & Staples Retailing 762,120 6,547,295 MTN Group Ltd. Wireless Telecommunication Services 1,306,261 11,962,534 Naspers Ltd., N Media 456,313 63,702,634 Remgro Ltd. Diversified Financial Services 1,323,194 22,422,946 104,635,409 South Korea 11.0% Bukwang Pharmaceutical Co. Ltd. Pharmaceuticals 1,079 26,934 Daelim Industrial Co. Ltd. Construction & Engineering 155,551 12,343,431 Fila Korea Ltd. Textiles, Apparel & Luxury Goods 143,527 11,928,059 Hankook Tire Co. Ltd. Auto Components 89,556 4,252,975 Hanon Systems Auto Components 597,757 4,800,779 Hyundai Development Co. Construction & Engineering 455,701 18,279,517 iMarketkorea Inc. Trading Companies & Distributors 281,660 4,659,439 Interpark Corp. Internet & Catalog Retail 89,904 739,314 KT Skylife Co. Ltd. Media 758,178 10,986,984 Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals 32,002 36,653,055 SK Hynix Inc. Semiconductors & Semiconductor Equipment 786,790 19,334,656 124,005,143 Taiwan 10.4% Catcher Technology Co. Ltd. Technology Hardware, Storage & Peripherals 1,232,000 10,098,361 Hon Hai Precision Industry Co. Ltd. Electronic Equipment, Instruments & Components 9,938,400 26,166,677 Largan Precision Co. Ltd. Electronic Equipment, Instruments & Components 58,000 4,492,983 Pegatron Corp. Technology Hardware, Storage & Peripherals 3,956,300 9,224,979 Templeton Developing Markets Trust Statement of Investments, March 31, 2016 (unaudited) (continued) Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment 13,413,000 67,464,791 117,447,791 Thailand 4.8% Kasikornbank PCL, fgn. Banks 2,502,700 12,467,193 Kiatnakin Bank PCL, fgn. Banks 4,178,300 4,995,406 Land and Houses PCL, fgn. Real Estate Management & Development 20,067,600 5,112,582 PTT Exploration and Production PCL, fgn. Oil, Gas & Consumable Fuels 2,418,700 4,836,712 Siam Commercial Bank PCL, fgn. Banks 1,268,000 5,089,325 Thai Beverage PCL, fgn. Beverages 41,934,600 22,252,664 54,753,882 United Kingdom 5.6% Unilever PLC Personal Products 1,390,715 63,001,373 Total Common Stocks (Cost $951,352,533) 997,733,133 Participatory Notes (Cost $4,154,892) 0.3% Saudi Arabia 0.3% c Deutsche Bank AG/London, Samba Financial Group, 144A, 9/27/16 Banks 613,570 3,337,509 Preferred Stocks 5.9% Brazil 5.9% Banco Bradesco SA, ADR, pfd. Banks 4,567,100 34,024,895 Itau Unibanco Holding SA, ADR, pfd. Banks 3,818,449 32,800,477 Total Preferred Stocks (Cost $57,005,414) 66,825,372 Total Investments before Short Term Investments (Cost $1,012,512,839) 1,067,896,014 Short Term Investments (Cost $59,360,406) 5.2% Money Market Funds 5.2% United States 5.2% b,d Institutional Fiduciary Trust Money Market Portfolio 59,360,406 59,360,406 Total Investments (Cost $1,071,873,245) 99.9% 1,127,256,420 Other Assets, less Liabilities 0.1% 647,611 Net Assets 100.0% $ 1,127,904,031 † Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At March 31, 2016, the aggregate value of these securities was $9,150,580, representing 0.81% of net assets. b Non-income producing. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. d See Note 5 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt BDR - Brazilian Depositary Receipt GDR - Global Depositary Receipt Templeton Developing Markets Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Developing Markets Trust (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At March 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in an affiliated management investment company for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Fund are waived on assets invested in the affiliated management investment company, in an amount not to exceed the management and administrative fees paid directly or indirectly by each affiliate. Prior to January 1, 2014 the waiver was accounted for as a reduction to management fees. % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of March 31, 2016, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments a,b $ $ - $ - $ Participatory Notes - - Short Term Investments - - Total Investments in Securities $ $ $ - $ a Includes common and preferred stocks. b For detailed categories, see the accompanying Statement of Investments. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure except for the following: On May 13, 2016, the Fund (Acquiring Fund), pursuant to an agreement and Plan of Reorganization approved on April 12, 2016 by Shareholders of Templeton BRIC Fund, acquired 100% of the Templeton BRIC Funds net assets, primarily made up of investment securities, through a tax-free exchange of shares of the Acquiring Fund for the net assets of Templeton BRIC Fund. Capital losses obtained by the Acquiring Fund, may be carried over to offset future capital gains subject to limitations. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief
